Citation Nr: 1646589	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  13-31 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1982 to November 1996.  He died in July 2010, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland.

At the time of his death, the Veteran had a claim pending for entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).   Subsequently, the RO adjudicated and denied the issues of entitlement to service connection for the cause of the Veteran's death and entitlement to accrued benefits in the November 2010 rating decision and the September 2013 statement of the case.  In the October 2013 Substantive Appeal, the appellant limited her appeal to the issue of denial of death benefits.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim for service connection for the cause of the Veteran's death so that she is afforded every possible consideration.  

The appellant claims that service connection for the cause of the Veteran's death, identified on the Veteran's death certificate as acquired immune deficiency syndrome (AIDS) due to or as a consequence of encephalitis, is warranted.

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159.  In the context of a claim for dependency and indemnity compensation (DIC), which includes a claim for service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  VA must perform a different analysis depending upon whether a veteran was service-connected for a disability during his lifetime.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information of the evidence information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53  (2007).  In addition, this letter must inform the appellant of the basis for determining an effective date upon the grant of any benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006).

In this case, the appellant's claim for DIC benefits was received by the AOJ in July 2010.  A review of the record reveals that the appellant was not provided any VCAA notice regarding her claim for DIC benefits consistent with Hupp at any point during the appeal period.  Therefore, the Board finds that a remand is necessary in order to afford the appellant proper VCAA notice pursuant to Hupp, supra, and Dingess/Hartman, supra.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her representative notice under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) that includes (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information of the evidence information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected in accordance with Hupp, supra.  The notice must also provide the appellant with information concerning the effective date that could be assigned should service connection be granted pursuant to Dingess/Hartman, supra.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the appellant's claim for service connection for the Veteran's cause of death should be readjudicated.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




